DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous

Claims pending: 1-21
Claims amended: N/A
Claims cancelled: N/A
New claims: N/A

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9, 12-15, 17-21 is/are rejected under pre-AIA  35 U.S.C. 102(g) as being anticipated by (PGPUB:  20150201197) to (Marlatt).
Regarding claim(s) 1, 14, 21 receiving multiple video streams at an encoding device, wherein each multiple video stream is formed by a plurality of video frames, wherein the multiple video streams are configured such that each multiple video stream provides a different content view than other streams of the multiple video streams. (P 40-41, 49, 73,)
encoding the plurality of video frames for each multiple video stream at multiple bitrates to form multiple resolution qualities for each multiple video stream, wherein the multiple resolution qualities range from a highest resolution quality to a lowest resolution quality; and combining streams for the multiple resolution qualities of the multiple video streams to form a video bunch frame stream. (P 49, 73, 77, 99, 101, 103, 105).
Marlatt teach non-transitory computer-readable medium storing program instructions that, when executed by at least one computer or processor, cause a computer-controlled system to perform a method of morphing multiple video streams into a single video stream, the method (P. 145)


Regarding claim(s) 2, 15, Marlatt teach the method, the apparatus , capturing multiple video feeds from a plurality of video cameras at one or more video capture devices, wherein the plurality of video cameras, each multiple video feed. 
Marlatt further teach provides a different content view than other feeds of the multiple video feeds. (P. 41, 51 – different cameras providing different views.)
 (P. 41, – plurality of cameras capturing different views which are fed to different encoders.)
The parts and or the camera itself which perform the function of capturing reads on (capturing device).

Regarding claim(s) 4, 17, Marlatt teach the method, the apparatus,
sending the video bunch frame stream from the encoding device to a broadcasting device. (P. 10, 12, 50, 89, 100, 109)
At least temporarily storing the video bunch frame stream in a storage device accessible to the broadcasting device. (P. 42, 47)
receiving identifying information for a first content view from a first viewer client device at the broadcasting device (server), wherein the first content view is representative of a corresponding first video stream of the multiple video streams. 
receiving identifying information for a second content view from the first viewer client device at the broadcasting device, wherein the second content view is different from the first content view and representative of a corresponding second video stream of the multiple video streams. (P. 73, 109, 113, - each ROI stream consists of identifier which help ID that ROI, and upon user device requesting a specific ROI or segment the ID is used for selecting and transmitting it for display)

Selecting a lower resolution quality in the video bunch frame stream for the second video stream associated with the second content view;
Combining the first video stream at the higher resolution quality and the second video stream at the lower resolution quality to form a first customized multi-view video stream; and sending the first customized multi-view video stream from the broadcasting device to the first viewer client device. (Fig. 2, P. 10, 12, 51, 72-73, 75, 109, 113, - multiple IP camera sourced ROIs’ are recorded in high resolution and low resolution streams, and upon being requested using their corresponding IDs (identifiers) they can be displayed in a Mosaic format where multiple streams are being shown together simultaneously, upon client request)
Multiple clients who selects the different resolutions that corresponds to different ROI recorded streams reads on (first and second video stream, first and second content view).

Regarding claim(s) 5, Marlatt teach the method, the apparatus, receiving identifying information for a first preferred content view from a second viewer client device at the broadcasting device, wherein the first preferred content view is different from the first content view selected by the first viewer client device and representative of a corresponding first preferred video stream of the multiple video streams; receiving identifying information for a second preferred content view from the second viewer each ROI stream consists of identifier which help ID that ROI, and upon user device requesting a specific ROI or segment the ID is used for selecting and transmitting it for display, and display quality bias parameter, wherein represents whether the user would prefer high quality, or low quality, client bias parameter may be intuitively set to "high", "medium", or "low" quality, with "high quality" representing the user's desire to sacrifice frame rate for a high pixel count, and "low" quality representing the user's desire specific resolutions)
Selecting a higher resolution quality in the video bunch frame stream for the first preferred video stream associated with the first preferred content view;
Selecting a lower resolution quality in the video bunch frame stream for the second preferred video stream associated with the second preferred content view;
Combining the first preferred video stream at the higher resolution quality and the second preferred video stream at the lower resolution quality to form a second customized multi-view video stream; and sending the second customized multi-view video stream from the broadcasting device to the second viewer client device. (Fig. 2, P. 10, 12, 51, 72-73, 75, 91, 109, 113, 124, - multiple IP camera sourced ROIs’ are recorded in high resolution and low resolution streams, and upon being requested using their corresponding IDs (identifiers) they can be displayed in a Mosaic format where multiple streams are being shown together simultaneously, upon client request, in addition bias parameters explained above are also taking into account)
Multiple clients who selects the different resolutions that corresponds to different ROI recorded streams reads on (first and second video stream, first and second content view).

Regarding claim(s) 6, 18, Marlatt teach the method, the apparatus,
at least temporarily storing the video bunch frame stream, content view information associated with the multiple video streams, and resolution quality information associated with the video bunch frame stream in a storage device accessible to the encoding device, uploading the content view and resolution quality information from the storage device to a streaming server assembly. (P. 10, 12, 50, 42, 47, 66, 70, 73-74, 77, 109, 113, 114, - the recorded ROI streams consist of content id information and resolution information amongst other information)
receiving identifying information for a first content view from a first viewer client device at the streaming server assembly, wherein the first content view is representative of a corresponding first video stream of the multiple video streams. 
receiving identifying information for a second content view from the first viewer client device at the streaming server assembly, wherein the second content view is different from the first content view and representative of a corresponding second video stream of the multiple video streams. (P. 73, 109, 113, - each ROI stream consists of identifier which help ID that ROI, and upon user device requesting a specific ROI or segment the ID is used for selecting and transmitting it for display)
uploading a higher resolution quality in the video bunch frame stream from the storage device to the streaming server assembly for the first video stream associated with the first content view; uploading a lower resolution quality in the video bunch frame stream from the storage device to the streaming server assembly for the second video stream associated with the second content view;
combining the first video stream at the higher resolution quality and the second video stream at the lower resolution quality to form a first customized multi-view video stream; and sending the first customized multi-view video stream from the streaming server assembly to the first viewer client device. (Fig. 2, P. 10, 12, 51, 72-73, 75, 109, 113, - multiple IP camera sourced ROIs’ are recorded in high resolution and low resolution streams, and upon being requested using their corresponding IDs (identifiers) they can be displayed in a Mosaic format where multiple streams are being shown together simultaneously, upon client request)
multiple clients who selects the different resolutions that corresponds to different ROI recorded streams reads on (first and second video stream, first and second viewer client device,  first and second content view).

Regarding claim(s) 7, Marlatt teach the method, the apparatus, receiving identifying information for a first preferred content view from a second viewer client device at the streaming server assembly, wherein the first preferred content view is each ROI stream consists of identifier which help ID that ROI, and upon user device requesting a specific ROI or segment the ID is used for selecting and transmitting it for display. In addition, display quality bias parameter, wherein represents whether the user would prefer high quality, or low quality, client bias parameter may be intuitively set to "high", "medium", or "low" quality, with "high quality" representing the user's desire to sacrifice frame rate for a high pixel count, and "low" quality representing the user's desire specific resolutions)
uploading a higher resolution quality in the video bunch frame stream from the storage device to the streaming server assembly for the first preferred video stream associated with the first preferred content view;
uploading a lower resolution quality in the video bunch frame stream from the storage device to the streaming server assembly for the second preferred video stream associated with the second preferred content view; combining the first preferred video stream at the higher resolution quality and the second preferred video stream at the lower resolution quality to form a second customized multi-view video stream; and sending the second customized multi-view video stream from the streaming server multiple IP camera sourced ROIs’ are recorded in high resolution and low resolution streams, and upon being requested using their corresponding IDs (identifiers) they can be displayed in a Mosaic format where multiple streams are being shown together simultaneously, upon client request, in addition bias parameters explained above are also taking into account)
Multiple clients who selects the different resolutions that corresponds to different ROI recorded streams reads on (first and second video stream, first and second content view).

Regarding claim(s) 8, 19, Marlatt teach the method, the apparatus, 
sending the video bunch frame stream from the encoding device to a broadcasting device. (P. 10, 12, 50, 89, 100, 109)
at least temporarily storing the video bunch frame stream in a storage device accessible to the broadcasting device. (P. 42, 47)
periodically receiving identifying information for a first content view from a viewer client device at the broadcasting device at least each time the first content view changes, wherein the viewer client device is configured to permit the first content view to dynamically change in response to user actions at the viewer client device to select which actual content view of the multiple video streams is to be displayed on the viewer client device at a higher resolution quality, wherein the first content view is representative of a corresponding first video stream of the multiple video streams.
each ROI stream consists of identifier which help ID that ROI, and upon user device requesting a specific ROI or segment the ID is used for selecting and transmitting it for display. In addition, display quality bias parameter, wherein represents whether the user would prefer high quality, or low quality, client bias parameter may be intuitively set to "high", "medium", or "low" quality, with "high quality" representing the user's desire to sacrifice frame rate for a high pixel count, and "low" quality representing the user's desire specific resolutions. In addition Marlatt teach selecting the tile/mosaic layout of different streams such as Fig 2, and select specific tile for full screen which dynamically change to medium and then to high resolution)
periodically receiving identifying information for a second content view from the viewer client device at the broadcasting device at least each time the second content view changes, wherein the viewer client device is configured to permit the second content view to dynamically change in response to user actions at the viewer client device to select which actual content view of the multiple video streams is to be displayed on the viewer client device at a lower resolution quality, wherein the second content view is different from the first content view and representative of a corresponding second video stream of the multiple video streams, and 

dynamically combining the first video stream at the higher resolution quality and the second video stream at the lower resolution quality to form a customized multi-view video stream that is dynamically adjusted in response to dynamic changes to at least one of the first and second content views; and sending the customized multi-view video stream from the broadcasting device to the viewer client device. (Fig. 2, P. 10, 12, 51, 72-73, 75, 99, 103-106, 109, 113, 124, - multiple IP camera sourced ROIs’ are recorded in high resolution and low resolution streams, and upon being requested using their corresponding IDs (identifiers) they can be displayed in a Mosaic format where multiple streams are being shown together simultaneously, upon client request, for various reasons stated, the lower resolution version of the stream is sent for display in place of the high resolution option, and switched over to a different resolution when timing or other environmental requirements are satisfied, accordingly using these low, medium, and high dynamic resolution switching according to user bias parameters or condition.)

Regarding claim(s) 9, 20, Marlatt teach the method, the apparatus,
at least temporarily storing the video bunch frame stream, content view information associated with the multiple video streams, and resolution quality information associated with the video bunch frame stream in a storage device accessible to the encoding device, uploading the content view and resolution quality the recorded ROI streams consist of content id information and resolution information amongst other information)
periodically receiving identifying information for a first content view from a viewer client device at the streaming server assembly at least each time the first content view changes, wherein the viewer client device is configured to permit the first content view to dynamically change in response to user actions at the viewer client device to select which actual content view of the multiple video streams is to be displayed on the viewer client device at a higher resolution quality, wherein the first content view is representative of a corresponding first video stream of the multiple video streams; and dynamically uploading the higher resolution quality in the video bunch frame stream from the storage device to the streaming server assembly for the first video stream associated with the first content view in response to dynamic changes to the first content view; (Fig. 2, P. 51, 72-73, 91, 109, 113, 124 - each ROI stream consists of identifier which help ID that ROI, and upon user device requesting a specific ROI or segment the ID is used for selecting and transmitting it for display. In addition, display quality bias parameter, wherein represents whether the user would prefer high quality, or low quality, client bias parameter may be intuitively set to "high", "medium", or "low" quality, with "high quality" representing the user's desire to sacrifice frame rate for a high pixel count, and "low" quality representing the user's desire specific resolutions. In addition Marlatt teach selecting the tile/mosaic layout of different streams such as Fig 2, and select specific tile for full screen which dynamically change to medium and then to high resolution)
periodically receiving identifying information for a second content view from the viewer client device at the streaming server assembly at least each time the second content view changes, wherein the viewer client device is configured to permit the second content view to dynamically change in response to user actions at the viewer client device to select which actual content view of the multiple video streams is to be displayed on the viewer client device at a lower resolution quality, wherein the second content view is different from the first content view and representative of a corresponding second video stream of the multiple video streams; and 
dynamically uploading the lower resolution quality in the video bunch frame stream from the storage device to the streaming server assembly for the second video stream associated with the second content view in response to dynamic changes to the second content view; and 
dynamically combining the first video stream at the higher resolution quality and the second video stream at the lower resolution quality to form a customized multi-view video stream that is dynamically adjusted in response to dynamic changes to at least one of the first and second content views; and
sending the customized multi-view video stream from the streaming server assembly to the viewer client device. (Fig. 2, P. 10, 12, 51, 72-73, 75, 99, 103-106, 109, 113, 124, - multiple IP camera sourced ROIs’ are recorded in high resolution and low resolution streams, and upon being requested using their corresponding IDs (identifiers) they can be displayed in a Mosaic format where multiple streams are being shown together simultaneously, upon client request, for various reasons stated, the lower resolution version of the stream is sent for display in place of the high resolution option, and switched over to a different resolution when timing or other environmental requirements are satisfied, accordingly using these low, medium, and high dynamic resolution switching according to user bias parameters or condition.)

Regarding claim(s) 12, Marlatt teach the method, the multiple video stream, the different multiple video streams.
Marlatt further teach predetermined configuration for each multiple video stream includes shape and size parameters for the corresponding content view in a manner that permits different multiple video streams to have different shapes and different sizes.
Marlatt teach predetermined configuration for each multiple video stream includes shape and size parameters for the corresponding content view in a manner that permits different multiple video streams to have different shapes and different sizes. (P. 71, 100, - the processor having information to the size parameters of the tiles and display and using that in consideration with encoding resolution and other information for determinations)

Regarding claim(s) 13, Marlatt teach the method, the multiple video stream, the multiple bitrates for each multiple video stream, the multiple resolution qualities.

Marlatt teach at least three bitrates such that the multiple resolution qualities for each multiple video stream include a high resolution quality, at least one intermediate resolution quality, and a low resolution quality. (P. 51, 72-73, 91, 109, 113, 124,)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over (PGPUB:  20150201197) to (Marlatt) in view of (PGPUB: 20170237983) to (Adsumilli).
Regarding claim(s) 3, 16, Marlatt teach the method, the apparatus, uploading one or more electronic files associated with multiple video feeds from a storage device to a file upload device, the multiple video feeds.
Marlatt further teach each multiple video feed provides a different content view than other feeds of the multiple video feeds. (Fig. 2, P. 41, 51 – different cameras providing different views.)
Marlatt teach processing the one or more electronic files to form the multiple video streams. (P. 41, – plurality of cameras capturing different views which are fed to different encoders.)
Marlatt fail to specifically teach sending the multiple video streams from file upload device to encoding device. 
Adsunilli teach sending the multiple video streams from file upload device to encoding device. (P. 91, 97)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marlatt by sending the multiple video streams from file upload device to encoding device as taught by Adsunilli in order to provide resources available to such resource limited device may prove inadequate for receiving and/or decoding full resolution and/or full frame image content.

Claim(s) 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over (PGPUB:  20150201197) to (Marlatt) in view of (PGPUB: 20150199366) to (Marlatt02).
Regarding claim(s) 10, Marlatt teach the method, the different content views of the multiple video streams.
Marlatt teach different ROI and the use of different IP cameras. (Fig. 2, P. 10-12, 41, 43-44, 51, 148  – different cameras providing different views.)
Marlatt fail to specifically teach scenes of an event from different viewing points. 
Marlatt02 teach scenes of an event from different viewing points. (Fig. 2, P. 7, 44)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marlatt by having scenes of an event from different viewing points as taught by Marlatt02 in order to offer effective and efficient data management for monitoring of an event.

Claim(s) 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over (PGPUB:  20150201197) to (Marlatt) in view of (PGPUB: 20140176479) to (Wardenaar).
Regarding claim(s) 11, Marlatt teach the method, the different content views of the multiple video streams.
Marlatt teach different ROI and the use of different IP cameras for capturing events. (Fig. 2, P. 10-12, 41, 43-44, 51, 148 – different cameras providing different views.)
Marlatt fail to specifically teach scenes of different events. 
Wardenaar teach scenes of different events. (Fig 4, 5, P. 42, 99, 102,)





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637.  The examiner can normally be reached on M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RONG LE/Primary Examiner, Art Unit 2421